 COLORADO NATIONAL BANK OF DENVERColorado National Bank of Denver I and Service Em-ployees International Union,Local No. 105, AFL-CIO, Petitioner.Case 27-RC-4422June18, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDYAND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer John F. Sayre of theNational Labor Relations Board. Following the closeof the hearing, the Regional Director for Region 27transferred this case to the Board for decision. There-after, the Employer and the Petitioner filed briefs withthe Board.Pursuant to the provisions of Section 8(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding,' theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.'3.No question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act for the following reasons:The Petitioner seeks to represent a unit limited tothe employees in the Employer's computer room andcontrol room, excluding computer programmers, of-1The Employeroriginally stated that its correct legal name was the oneset forth above.However,during the subsequent progress of the hearing, theEmployer attemptedto change the name in the captionto Colorado NationalBank Shares,Inc., a companywhich holdsthe stock of theColorado Nation-al Bank of Denver,as well as other banks inColorado. Record testimonyindicatesthat the ColoradoNational Bankof Denveris the Employer of theemployees in the proposed unit.Accordingly,we find that the case, as cap-tioned, correctly statesthe name of theEmployer.2The Employerrequested oral argument.This requestis herebydenied asthe recordand the briefs adequately present the issues and the positions ofthe parties.3In its brief,the Employer states that the petition in this case was thesecondof twopetitions for an election in the unit the Petitionerseeks. ThePetitioner withdrew its first petition,Case 27-RC-4405,and submitted theinstantone. The Employer movedthat the instant petition be dismissed sinceitwas not supportedby a newshowing of interest.The Employer'smotionisherebydenied,since we are administratively satisfied that the Petitionerhad an adequate showing of interest,and because questions relatingto show-ing of interest arenot litigable in representationproceedings. 0D Jennings& Company,68 NLRB 516.243fice clerical employees, guards, and supervisors. Theunit sought consists of approximately 23 employees,who comprise the Computer Operations section of theEmployer's Data Processing Division. The Employercontends that the unit sought by the Petitioner is inap-propriate.We find that the Petitioner has failed to establishthat its requested unit includes all employees with asufficient community of interest separate and apartfrom those to be excluded.The Employer's Data Processing Division is brokendown into three distinct subdivisions: Computer Op-erations,which includes the employees in the unitsought and which involves the operation of theEmployer's central computer equipment; TechnicalSupport, which involves optimization of the utiliza-tion of such equipment; and Systems and Program-ming,which involves the development of proceduresfor operating such equipment. Each of these subdivi-sions hasseparate immediate supervision, but theyshare common overall supervision. Employees inthese subdivisions do not temporarilyinterchangewith employees in the rest of the Employer's opera-tions,and there is no collective-bargaining historywith respect to these employees.The employees in Technical Support and in Sys-tems and Programming have occasion to operate thecentral computer equipment in the control room and,in addition to frequently working with each other,work with the employees in the unit sought on a regu-lar basis. Some employees in these two subdivisionshave come from Computer Operations.The employees in the computer and control rooms,who are basically computer operators and controlclerks, are engaged in receiving data from virtuallyevery department of the Employer and processing itfor these departments 4 Working conditions of theemployees in the unit sought are different from thoseof the employees in the other two subdivisions onlywith respect to the following: they are not allowed tosmoke in their work areas, they are restricted as totheir wearing apparel, their work areas are regulatedby a climate control system separate from that of therest of the Employer's building, and they regularlyoperate on a three-shift, around-the-clock basis.On the basis of the foregoing facts, we find that theunit sought is too narrow in scope in that it excludesemployees who share a substantial community of in-terest with employees in the unit sought.'Because wefind that the unit requested by the Petitioner is notappropriate and, because no alternate unit has beenproposed by the Petitioner, we shall dismiss the peti-4There is some record evidence that employees in the unit sought performwork for ColoradoNational Bank Shares and its affiliates,and for outsidecustomers,as well as for theEmployer5 SeeWhitehead& Kales Company,196 NLRB I I 1204 NLRB No. 58 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion.ORDERIn reaching this conclusion, we do not, on the basisof the record now before us, make a determination asIt,is hereby ordered that the representation petitionto what the minimal appropriate unit is.herein be, and it hereby is, dismissed.